DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Reference characters "2" and "22" have both been used to designate “lower laminate portion.” (See Paragraphs 0031 and 0032)
Reference character “70” has been used to designate both “land area” and “sealing member.” (Paragraph 0053).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because (note that for convenience, paragraph references reflect the PG Pub version of the specification). 
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Repeating Pattern (Claim 3 and 7); the type of pattern is not specified, leaving the boundary of the claims unclear.
Raised Protrusions (Claims 3 and 7); the degree, frequency and standard is not clear, leaving the boundary of the claims unclear. 
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Para 0055 : types of patterns not depicted in drawings.
Para 0058 : types of surface roughness not depicted in drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 37 CFR 1.83(a) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections/Interpretation

The term “raised protrusions” in claims 3, 4, 7 and 8 is a relative term which renders the claim indefinite. The term “raised protrusions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Raised Protrusions” renders the terms “exposed external surface/portion(s)” indefinite.  The examiner will view these limitations as the coverage of the surface by the material that has the protrusions, as the density of the protrusions is a matter of design choice. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The term “raised protrusions” in claims 3, 4, 7 and 8 is a relative term which renders the claim indefinite. The term “raised protrusions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term “raised protrusions” renders the limitations “exposed external surface” (Claim 3 and 4) and “exposed portions” (Claims 7 and 8) indefinite with respect to the percent coverage of the surface. 
The term “repeating pattern” in claims 3, 4, 7 and 8 is a relative term which renders the claim indefinite. The term “repeating pattern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term “repeating pattern” renders the limitations “raised protrusions” (Claims 3 and 4) and the range “25%-75% of the exposed surface” (Claims 7 and 8) indefinite with respect to the percent coverage of the surface. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thorstensen-Woll et al. (Thorstensen-Woll-AA, US 20150321808– hereafter referred to as Thorstensen AA).  The Examiner’s Annotated Diagram A for Thorstensen-AA follows:

    PNG
    media_image1.png
    796
    1393
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 9, Thorstensen-AA teaches: A tabbed sealing member (Thorstensen-AA, Segmentation Tab, Examiner’s Annotated Diagram, Figure 10) for sealing to a rim surrounding a container opening (Examiner’s Annotated Diagram A, Figure 10, suitable for tab stock – Paragraph 0061), the sealing member comprising: a multi-layer laminate (Annotated Diagram B) including an upper laminate portion (See Figure 8 with Gap 100 and layers 14, 48 and 102) partially bonded to a lower laminate portion (Figure 8, Layers 42, 44, 46 and 16) forming a gripping tab defined wholly within a perimeter of the sealing member (Paragraph 0020), the gripping tab (Paragraph 0038 – embodiment includes a Gripping Tab, 22),  for removing the sealing member from the container opening (Paragraph 0038 and Abstract); the lower laminate portion (16-Lower layer) positioned below the gripping tab (Formed on Top layer – 14) and including at least a sealant layer for bonding to the container rim (Paragraph 0037 – for sealing to the rim); the upper laminate portion including a support layer (42 and 46 are support layers – Paragraph 0044), a tab layer (22 – tab), and a thickening layer (102-Exemplary Layer where cavity is formed for placing anti-counterfeiting strip and 100-Cavity), the thickening layer being a partial layer positioned at an outer edge of the upper laminate to provide a thickened portion relative to a thinner inward portion of the upper laminate (See Figures 6-8 that shows how the cavity provides thick and thin sections with respect to the outer edge and Figure 10 which shows how separate webs can be arranged to create a cavity at any place within the laminate structure – Paragraph 0050).
In regards to Claim 10, Thorstensen-AA continues to teach, wherein the thickening layer (Thorstensen AA, 102) is at least as thick as the thinner inward portion of the upper laminate (Thorstensen-AA – Figures 6-10 show this limitation is met.).
In regards to Claim 11, Thorstensen-AA continues to teach: further comprising a second thickening layer (Thorstensen AA, Figure 8, inner portion of 102) positioned inwardly of the outer edge wherein the thinner inward portion is between the thickening layer and the second thickening layer (Clearly Shown in Figures 6-10).
In regards to Claim 12, Thorstensen-AA continues to teach: wherein the thickening layer (Thorstensen-AA, 102) is positioned between the support layer (42) and the tab layer (14).
In regards to Claim 13, Thorstensen-AA continues to teach: wherein the thickening layer (102) is positioned on an outer surface of the tab layer (In Figure 8, 102 is part of the tab laminate layer – 14 and is on an outer surface of that layer prior to lamination per Paragraph 0046).
In regards to Claim 14, Thorstensen-AA continues to teach: wherein the thickening layer (102) at least doubles the thickness of the outer edge of the upper laminate compared to an upper laminate that does not include the thickening layer (Thorstensen-AA has the capability to meet this limitation based on the Figures and disclosure within the specification – see Paragraphs 0043-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 8455071 – hereafter referred to as Lo) in view Thorstensen-Woll (US 20140061197 – hereafter referred to as Thorstensen-A).  The following is Examiner’s Annotated Diagram B for Lo:

    PNG
    media_image2.png
    879
    1556
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
In regards to Claim 1, Lo teaches: A tabbed sealing member (Lo – 10, See Examiner’s Annotated Diagram B) for sealing to a rim (AA) surrounding a container opening (BB), the sealing member comprising: a multi-layer laminate (10, and Paragraph 0011) including an upper laminate portion (A) partially bonded (A1 – partially bonded with embossing on bottom layer) to a lower laminate portion (B) forming a gripping tab (CC) defined wholly within a perimeter of the sealing member (See Examiner’s Annotated Diagram – tab is within the perimeter of seal member), the gripping tab (CC) for removing the sealing member from the container opening, See Paragraph 0010); the lower laminate portion (B) positioned below the gripping tab (CC is below A) and including at least a sealant layer (6 – paragraph 0018 describes the peel-able thermosensitive adhesive layer, see Figure 10) for bonding to the container rim (Figure 10); the upper laminate portion including a plurality of layers (A – two layers, the disclosure also discloses in the prior art diagrams more than 2 layers), one of the layers being an embossed layer (A1 – embossed layer on bottom of layer A1) and one of the layers being a non-embossed layer (Layer 1 is not embossed), (NOT TAUGHT){
Lo does not explicitly teach the embossed layer imparting a texture to the tab through another layer.
However, Thorstensen -A in a similar disclosure on laminated closure with integral tab discloses the concept of one material layer imparts a texture to another layer, specifically teaches a similar embossed layer (Thorstensen-A, 148 – foamed polymer layer) capable of: imparting a texture (Paragraph 0032)  to the non-embossed layer (150 – upper support layer) when combined to form the upper laminate portion (Per disclosure – the foam imparts a grain or surface roughness to the outer layer 150 – Paragraph 0032, in order to increase the surface roughness of the outer layer).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the laminate structure of Lo (Lo Upper layer (A) with embossed surface on the external face – Paragraph 0012-0013), providing the embossed structure taught by Thorstensen-A (Inner (Read: second) foamed polymer layer – 148 with texture and 150 – outer layer (Read: First) that has the surface roughness of 148 imparted to it – Paragraph 0032) , motivated by the benefit of increasing the surface roughness of the outer layer using existing material characteristics.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to emboss the upper layers of Lo because Applicant has not disclosed that embossing the external layer for texture through a secondary layer underneath provides an advantage, is used for a particular purpose, or solves a stated problem that is not already disclosed in the prior art by Thorstensen-A. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with embossing at either layer because the end result is a higher friction on the tab that allows the consumer easily open the package.Therefore, it would have been an obvious matter of design choice to modify the laminated tabbed closure of Lo to obtain the invention as claimed.
In regards to Claim 2, the modified tabbed closure of Lo continues to teach all the limitations of the parent claim and wherein the embossed layer (Thorstensen-A, 148 – foamed layer) is at least one of a polymer foam layer (148) and a non-foam polymer layer (150 – upper support layer) (See parent claim above for modification and rationale statement).
In regards to Claim 5, Lo teaches: A method of forming a tabbed sealing member for sealing to a rim surrounding a container opening (Lo, Paragraphs 0020 through 0027 describes the steps for forming the tabbed seal member), the method comprising: providing an embossed layer (Paragraph 0024); providing a non-embossed layer (Paragraph 0023); combining the embossed layer with the non-embossed layer to form an upper laminate portion Paragraph 0023 – “…the first and second layers are laminated to obtain a structure of the pulling tab.”), (NOT EXPLICITLY TAUGHT BY LO) {
Lo does not explicitly teach the embossed layer imparting a texture to the tab through another layer.
However, Thorstensen-A, in a similar disclosure on laminated closure with integral tab discloses the concept of one material layer imparts a texture to another layer, specifically teaches a similar embossed layer (Thorstensen-A, 148 – foamed polymer layer) capable of: imparting a texture (Paragraph 0032)  to the non-embossed layer (150 – upper support layer) when combined to form the upper laminate portion (Per disclosure – the foam imparts a grain or surface roughness to the outer layer 150 – Paragraph 0032, in order to increase the surface roughness of the outer layer).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of making a laminate structure of Lo (Lo Upper layer (A) with method of embossing a surface of the external face – Paragraph 0012-0013), providing the embossed structure as taught by Thorstensen-A (Inner (Read: second) foamed polymer layer – 148 with texture and 150 – outer layer (Read: First) that has the surface roughness of 148 imparted to it – Paragraph 0032) , motivated by the benefit of increasing the surface roughness of the outer layer using existing and previously taught material characteristics.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to emboss the upper layers of Lo because Applicant has not disclosed that embossing the external layer for texture through a secondary layer underneath provides an advantage, is used for a particular purpose, or solves a stated problem that is not already disclosed in the prior art by Thorstensen. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with embossing at either layer because the end result is a higher friction on the tab that allows the consumer easily open the package.Therefore, it would have been an obvious matter of design choice to modify the laminated tabbed closure of Lo to obtain the invention as claimed.
In regards to Claim 6, Lo’s method, as modified above continues to teach: wherein the embossed layer is at least one of a polymer foam layer(Thorstensen-A, 148 – foamed layer) and a non-foam polymer layer (150 – upper support layer) (See parent claim above for modification and rationale statement).
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Thorstensen-A and further in view of Swoboda et al. (US 20040197500 – hereafter referred to as Swoboda).
In regards to Claim 3, the modified tabbed closure of Lo teaches: The tabbed sealing member that has a foamed inner layer that imparts a texture to the outer layer of the tabbed sealing member.
Lo, as modified above, does not explicitly teach a pattern on the foam layer. 
However, Swoboda, in a similar disclosure on laminated products with an inner layer imparting texture to an outer layer, teaches: a repeating pattern of raised protrusions on an exposed external surface of the upper laminate (See Swoboda, Paragraph 0010 – for the pattern claimed, and Paragraph 0206 that has a high friction laminate with a synthetic resin film covering it.  See also Figure 55A) (In order to improve manufacturing by providing consistent texturing – Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the textured outer surface of Lo as modified above with the concept of a pattered textured laminate as taught by Swoboda, in order to improve manufacturing properties (Swoboda, Paragraph 0027).  Moreover, simple substitution of a known element (Patterned texture) for another (unpatterned texture) with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 4, Lo as modified above continues to teach a textured tabbed sealing member where: the raised protrusions make up 50% approximately 25-75% of the exposed external surface of the upper laminate.
Lo describes the range of the surface area of the raised protrusions is 50%.
This range does not match the claimed range of 25-75% of the instant application.
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of raised protraction area disclosed in the prior art, discovering the optimum range of 25-75% as claimed in the instant application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is patently different from what is already claimed in the prior art.
In regards to Claim 7, Lo as modified above continues to teach an internal embossed layer where: The tabbed sealing member that has a foamed inner layer that imparts a texture to the outer layer of the tabbed sealing member.
Lo, as modified above, does not explicitly teach a method of forming a pattern on the foam layer. 
However, Swoboda, in a similar disclosure on laminated products with an inner layer imparting texture to an outer layer, teaches a method that produces: a repeating pattern of raised protrusions on an exposed external surface of the upper laminate (See Swoboda, Paragraph 0010 – for the pattern claimed, and Paragraph 0206 that has a high friction laminate with a synthetic resin film covering it.  See also Figure 55A) (In order to improve manufacturing by providing consistent texturing – Paragraph 0027).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the method of creating a textured outer surface of Lo as modified above with the concept of a pattered textured laminate as taught by Swoboda, in order to improve manufacturing properties (Swoboda, Paragraph 0027).  Moreover, simple substitution of a known element (Patterned texture) for another (unpatterned texture) with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 8, Lo as modified above continues to teach: wherein the raised protrusions make up approximately 25-75% of the exposed portion.
While Lo describes a method to make the range of the surface area of the raised protrusion at 50%. 
This range does not match the claimed range of 25-75% of the instant application.
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of raised protraction area disclosed in the prior art, discovering the optimum range of 25-75% as claimed in the instant application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is patently different from what is already claimed in the prior art.
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Swoboda. 
In regards to Claim 15, Lo teaches: A tabbed sealing member (Lo, Examiner’s Annotated Diagram B, Item 10)  for sealing to a rim surrounding a container opening (Paragraph 0044), the sealing member comprising: a multi-layer laminate (Paragraph 0021) including an upper laminate portion (Examiner’s Annotated Diagram A, Item A) partially bonded (Embossing on point A1 causes partial bonding – paragraph 0024) to a lower laminate portion (B) forming a gripping tab (10) defined wholly within a perimeter of the sealing member (Figure 10), the gripping tab for removing the sealing member from the container opening (Item CC – Tab Portion); a tab layer (CC) positioned on at least one of the upper and lower laminate portions (the tab layer - AA is partially bonded to both layers, A and B); the lower laminate portion (B) positioned below the gripping tab (10) and including at least a sealant layer (Examiner Annotated Diagram B, Item 6 in Figure 10) for bonding to the container rim (Paragraph 0018); and the upper laminate portion (A) including a support layer (2 – reinforcement layer) and a grip enhancing layer (A1 – embossed layer surface), the upper laminate having a tab portion (10) at least partly including the tab layer (A1), the tab portion having an upper surface and a lower surface (where not bonded to the lower layer – See figure 10), (NOT TAUGHT){ 
Swoboda, in a similar disclosure on laminated materials, teaches the concept of providing a rough surface for improved gripping properties, teaches a similar grip enhancing layer: being positioned (In an apparent choice of limitations, the Examiner chooses the lower surface)(NOT EXAMINED){
Swoboda also teaches the following concepts:
Use of Slip Control Additives: See Swoboda, for Figure 9, Analysis of slip resistance of polymeric binder mixture that enhances the insulation and anti-slip nature of the coatings (See Paragraphs 0117-0119). 
Use of Grip enhancing layers with the following additives: The polymeric binder of the liquid texturizing and/or insulating agent/polymeric binder mixture may be chosen from at least one copolymer of ethylenically unsaturated monomers such as copolymers of ethylene and propylene, ethylene and styrene, and polyvinyl acetate, styrene and maleic anhydride, styrene and methyl methacrylate, styrene and ethyl acrylate, styrene and acrylonitrile, methyl methacrylate and ethyl acrylate, methyl methacrylate and acrylonitrile (Paragraph 0117).
Use of a Grip enhancing Structure with both an anti-slip coating and a polymer adhesive layer: consisting of  the following binder mixture is chosen from at least one of polymers of ethylenically unsaturated monomers, copolymers of ethylenically unsaturated monomers, polymers and copolymers of conjugated dienes, saturated and unsaturated polyesters, polycarbonates, polyethers, polyurethanes, epoxies, ureaformaldehydes, and phenolformaldehydes (Paragraph 0117). 
MOTIVATION FOR ALL CONCEPTS: improve the manufacturing characteristic of surface roughness for laminated products (Paragraph 0029 and Paragraph 0119). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the method of creating a textured outer surface of Lo as modified above with the concept of a pattered textured laminate as taught by Swoboda, in order to improve manufacturing properties (Swoboda, Paragraph 0027).  Moreover, simple substitution of a known element (Patterned texture) for another (unpatterned texture) with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 16, Lo as modified above, already teaches: wherein the grip enhancing layer includes slip control additives. (See parent claim for modification and modification rationale). 
In regards to Claim 17, Lo as modified above, already teaches:  wherein the grip enhancing layer includes at least one of ethylene vinyl acetate, rubberized materials, polymer adhesives, and nitrocellulose based lacquers. (Copolymer of ethylene - bolded - See parent claim for modification and modification rationale).
In regards to Claim 18, Lo as modified above, continues to teach: wherein the grip enhancing layer is positioned on the lower surface of the tab portion (Examiner’s Annotated Diagram A, Item A1).
In regards to Claim 19, Lo as modified above, already teaches: wherein the grip enhancing layer has a static coefficient of friction of at least about 0.50. (This limitation is met in the range taught by Swoboda, whose modification and motivation are included in the parent claim). 
In regards to Claim 20, Lo as modified above, already teaches: wherein the grip enhancing structure is at least one of an anti-slip coating and a polymer adhesive layer (anti-slip coating and polymer adhesive layer (Read as binder layer) - bolded - See parent claim for modification and modification rationale).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thorstensen-Woll et al. (US 20140224800) discloses multiple configurations of release layers versus tab layers and Figures 1-5  as well as general features relevant to the scope and structure of the claimed invention.
Hirose (JP 20140125249	) discloses multiple laminate structures and connection layers and Figures 1-3 as well as general features relevant to the scope and structure of the claimed invention.
Sachs et al. (US8852725) discloses both the tabbed seal structure and the laminate structure and process of manufacture and well as figures 1-4 as well as general features relevant to the scope and structure of the claimed invention.
Giles et al (US 4960216), McLean et al. (US 20120043330), McCarthy (US 5004111) were also consulted. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733